UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 7, 2012 PERNIX THERAPEUTICS HOLDINGS, INC (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction) (Commission File Number) (IRS Employer Identification No.) 10003 Woodloch Forest Drive, The Woodlands, Texas (Address of principal executive offices) (Zip Code) (832) 934-1825 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition Information concerning the Company’s results of operations, earnings and financial condition contained in the press release and investor presentation, copies of which are filed as Exhibits 99.1 and 99.2, respectively, to this Current Report on Form 8-K, are incorporated in this Item 2.02 by reference. Item8.01Other Events On March 7, 2012, Cooper C. Collins, President and Chief Executive Officer of the Company, will be presenting certain information concerning the Company in a slide presentation to investors and analysts at the Cowen and Company 32nd Annual Health Care Conference. Also, on March 7, 2012, the Company issued a press release providing a business update and announcing the Company’s entry into a new product development agreement.The press release also announced Mr. Collins’ scheduled presentation at the Cowen and Company 32nd Annual Health Care Conference. Copies of the press release and the slide presentation are attached as Exhibits 99.1 and 99.2, respectively, to this Current Report on Form 8-K, and are incorporated by reference into this Item 8.01. Item9.01Financial Statements and Exhibits. (d)Exhibits. Press release by Pernix Therapeutics Holdings, Inc., dated March 7, 2012, providing a business update and announcing entry into a new product development agreement. Slide presentation, dated March 7, 2012, from the Cowen and Company 32nd Annual Health Care Conference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PERNIX THERAPEUTICS HOLDINGS, INC. By: /s/David Becker Name: David Becker Title: Chief Financial Officer Dated:March 7, 2012 EXHIBIT INDEX Exhibit No. Description Press release by Pernix Therapeutics Holdings, Inc., dated March 7, 2012, providing a business update and announcing entry into a product development agreement. Slide presentation, dated March 7, 2012, from the Cowen and Company 32nd Annual Health Care Conference.
